Citation Nr: 0634462	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-24 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as secondary to post-traumatic stress disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for 
shrapnel fragment wound, left arm, with retained metallic 
foreign body.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  His duty included a tour in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2002 and 
February 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  In the March 2002 
decision, the RO denied the veteran's application to reopen a 
claim of entitlement to service connection for a skin 
disability.  In February 2003, the RO denied a compensable 
evaluation for the veteran's service-connected shrapnel 
fragment wound of the left arm with retained foreign body.  
However, in a subsequent decision in July 2004, the RO 
granted a 10 percent evaluation for the veteran's shrapnel 
fragment wound, left arm, effective August 27, 1996.  

These matters were previously before the Board in April 2005 
at which time the Board reopened the veteran's claim for 
service connection for a skin disability and remanded the 
underlying claim for service connection, as well as the claim 
for an evaluation in excess of 10 percent for shrapnel 
fragment wound, left arm, to the Appeals Management Center 
(AMC) for additional development.  


FINDINGS OF FACT

1.  A skin disability, currently diagnosed as urticaria, was 
not manifested during the veteran's active duty service or 
for many years thereafter, nor is this skin disability 
otherwise related to active duty service or to any service-
connected disability, to include PTSD.

2.  The veteran's shrapnel fragment wound of the left arm 
with retained metallic foreign body is not productive of more 
than moderate muscle impairment to Muscle Group IV.  

3.  The veteran's shrapnel fragment wound scar is 
asymptomatic.


CONCLUSIONS OF LAW

1.  The veteran's skin disability, diagnosed as urticaria, 
was not incurred in or aggravated by service and is not 
proximately due to or the result of a service-connected 
disability, to include PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's shrapnel fragment wound disability of the 
left arm with retained metallic foreign body have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.73, Diagnostic Code 5304 (2006), 4.118, Diagnostic Codes 
7802-7805 (2002, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
furnished VCAA notice to the veteran regarding his claim for 
entitlement to service connection for a skin disability in 
January 2002, and his claim for a rating greater than 10 
percent for shrapnel fragment wound, left arm, with retained 
metallic body, in October 2002.  Because the VCAA notices 
preceded the March 2002 and February 2003 rating decisions, 
respectively, from which the veteran appeals, the express 
requirements of the law as found by the Court in Pelegrini 
have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2002 and October 2002 letters, the June 
2003 statement of the case, and supplemental statements of 
the case, the RO informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that the letters implicitly notified the 
appellant that he should submit any pertinent evidence in his 
possession.  In this regard, he was advised to identify any 
source of evidence and that VA would assist him in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims currently on appeal, the 
Board finds that the veteran is not prejudiced by a decision 
at this time since the claims are being denied.  Therefore, 
any notice defect, to include degree of disability and 
effective date, is harmless error since no rating and/or 
effective date will be assigned.  Moreover, the veteran was 
given notice of the disability rating and effective date 
elements of a claim in a March 2006 letter.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims, including obtaining 
relevant treatment records and affording the veteran VA 
examinations during the appeal period.  The Board notes that 
neither the appellant nor his representative has identified 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.



II.  Service Connection for a Skin Disability

Facts

The veteran's service medical records are devoid of 
complaints or treatment for skin problems.  His October 1968 
separation examination report shows a normal clinical 
evaluation of the skin.

When filing his initial claim for service connection for a 
skin disability in August 1996, the veteran reported that he 
began treatment for a skin disability in 1984.

During an October 1996 VA general examination, the veteran 
reported the onset of a rash from his neck to his feet.  He 
said he went to see a private physician for this, but by the 
time he got to the doctor the rash was no longer present.  He 
reported that the rash lasts an average of four hours and 
appears at any time of the year for any reason.  He added 
that the rash is not seen in the same area on each 
occurrence.  He was diagnosed as having urticaria, unknown 
cause.  

In November 1996, the RO denied the veteran's claim of 
entitlement to service connection for a skin disability.

In April 2001, the veteran filed an application to reopen a 
claim of entitlement to service connection for a skin 
disability.

The veteran noted in an August 2001 statement that his doctor 
had never seen him break out in a rash.  He explained that he 
was unable to "run to [the doctor's] office" whenever he 
had a rash because he didn't have an appointment.  

On file is an August 2001 private progress record from 
Northwest Family Physicians showing that the veteran was seen 
for complaints of an itchy rash.  The veteran reported that 
he had had the rash off and on since the 1980s.  Findings 
revealed darkening around the veteran's waistline, with no 
rashes or discoloration present elsewhere.  The veteran was 
assessed as having recurrent allergic rash and was given a 
sample of Claritin to take for his allergic symptoms.  
During a September 2002 VA primary care clinic visit, the 
veteran was noted to have symptoms of urticaria with 
breakouts "every now and then."  He said that Claritin 
helped with his symptoms.  There are no findings related to 
the skin on examination.  The veteran was given an impression 
of atypical urticaria and was prescribed Allegra. 

In August 2003, the RO received a statement from Richard 
Egelhof, M.D., from Northwest Family Physicians stating that 
the veteran had been plagued by "unknown rashes".  He 
opined that the veteran's "past medical problems" were 
"more than likely related to his PTSD."

The veteran appeared for a hearing before a Decision Review 
Officer at the RO in October 2003.  He testified that he 
broke out with poison oak in service and also broke out in 
hives before leaving Vietnam.  He said that the doctor 
figured he was too nervous.

The veteran was seen at a VA primary care clinic in July 2004 
complaining of urticaria on his body which he said he had had 
off and on since the 1970s.  He said he used local cream 
during outbreaks.  Findings did not reveal any skin lesions.  
The veteran was given an impression of history of chronic 
urticaria.  

In December 2005, the veteran underwent a VA dermatological 
examination.  In regard to the veteran's claimed skin 
disability, the recorded date of onset was after service - in 
the 1970s.  The veteran reported that the rash occurs 
anywhere on the body at anytime and lasts two to five hours.  
It is noted that the rash appears as a pinkish red patch with 
some elevation and itchiness, and no known event to connect 
to the rash.  The examiner remarked that the veteran showed 
him several pictures of a rash consistent with urticaria.  He 
noted they were mostly wheals, slightly raised and pink.  The 
veteran denied that the rash was itchy, but said it was 
uncomfortable.  He said he was not currently taking 
medication, but had previously been given allergy pills to 
treat outbreaks.  Findings on examination revealed no rash.  
The examiner diagnosed the veteran as having urticaria and 
opined that it was not caused by or a result of service, nor 
connected to service in any way including other service 
related conditions.  He explained that the service medical 
records were negative for a skin condition and relayed the 
veteran's report of having the condition "only for 20 
years."  The examiner remarked that this was a normal 
response of the skin to trauma such as a scratch, heat from a 
hot shower, etc., and was in itself harmless and temporary.  

In May 2006, the RO received statements from the veteran's 
spouse and son attesting to the veteran's skin outbreaks for 
over 30 years.  His wife stated that the veteran had these 
problems since Vietnam and surmised that they may be related 
to Agent Orange exposure.  Both she and the veteran's son 
state that the veteran's skin problems have been a source of 
annoyance and irritation to him.  

Also in May 2006 the RO received photographs submitted by the 
veteran showing what appear to be red patches of skin on his 
upper chest and right arm.  It also shows raised skin patches 
on his lower back.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2006).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

As shown by the facts above, the veteran's service medical 
records are devoid of complaints or treatment for skin 
problems, and show a normal clinical evaluation of his skin 
at his separation examination in October 1968.  The facts 
also show that the veteran recently reported during a 
December 2005 VA examination that he has had skin symptoms 
since the 1970s, but the first medical notation of skin 
problems is not evident until an October 1996 VA examination 
report, which is many years after service.  

In addition, the evidence is devoid of a medical opinion 
relating the veteran's presently diagnosed urticaria to 
service.  38 C.F.R. § 3.303(d).  In fact, there is medical 
evidence negating a nexus between the veteran's urticaria and 
service.  In this regard, the December 2005 VA examiner 
specifically opined that the veteran's urticaria was not 
caused by the veteran's service.  He explained that urticaria 
is a normal response of the skin to trauma such as a scratch, 
heat from a hot shower, etc. and itself was harmless and 
temporary.  

In view of the lack of a showing of skin problems in service, 
the lack of competent evidence showing continuity of skin 
symptomatology since service, and the VA medical opinion 
negating a causal connection between the veteran's presently 
diagnosed urticaria and service, the weight of evidence does 
not support the claim for service connection for a skin 
disability on a direct basis.  38 C.F.R. § 3.303.

Consideration has also been given to service connection for 
urticaria on a secondary basis.  This is in view of Dr. 
Egelhof's statement received in August 2003.  In this 
statement, Dr. Egelhof said that the veteran has been plagued 
by "unknown rashes" and that his complaints were the result 
of undiagnosed PTSD.  Although the veteran is presently 
service-connected for PTSD, Dr. Egelhof's statement is 
insufficient to establish service connection on a secondary 
basis.  In this regard, Dr. Egelhof did not have the 
veteran's claims file to review nor does it appear that he 
ever evaluated the veteran for his skin problems.  Moreover 
he fails to provide a diagnosis for the veteran's skin 
problems other than to refer to them as "unknown rashes."  

In contrast, the December 2005 VA examiner reviewed the 
veteran's claims file and diagnosed him as having urticaria.  
Although the veteran did not have skin symptoms during the 
examination, he did show the examiner pictures of previous 
skin outbreaks which enabled the examiner to render a 
diagnosis.  The examiner went on to explain that this is a 
harmless and temporary condition related to skin trauma such 
as a scratch or heat from a shower.  He specifically opined 
that the veteran's urticaria is not connected to service in 
any way, including to other service related conditions.  

In view of the reasons outlined above, the Board affords 
greater weight to the December 2005 VA skin examiner's 
opinion which is comprehensive and supported by medical 
rationale as opposed to Dr. Egelhof's cursory opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

Consideration has also been given to the statement from the 
veteran's wife who surmised that the veteran's skin problems 
may be related to his inservice exposure to Agent Orange.  In 
view of the veteran's service in the Republic of Vietnam 
during the Vietnam era, he is presumed to have been exposed 
to Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.313 (2006).  However, his present diagnosis of urticaria 
is not on the list of presumptive disabilities due to 
exposure to Agent Orange.  Therefore, the presumptive 
regulations for service connection due to Agent Orange 
exposure are inapplicable.  Id; see also 38 C.F.R. §§ 3.307, 
3.309.  Moreover, the medical evidence fails to establish a 
nexus between the veteran's urticaria and exposure to Agent 
Orange on a direct basis.  In fact, the December 2005 
examiner's opinion that the veteran's urticaria is not caused 
by or a result of service militates against a causal 
connection.  

In sum, the weight of evidence does not support the veteran's 
assertions regarding a nexus between his active military 
service and his current urticaria, or that his urticaria is 
proximately related to a service-connected disability, to 
include PTSD.  The only competent medical opinion on these 
points weighs against the claim.

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.

III.  Increased Rating for Shrapnel Fragment Wound, Left Arm

Facts

The veteran's service medical records show that he was seen 
at an aid station in September 1967 for a fragment wound to 
the left arm.  The wound was bandaged and he was given a 
tetanus shot.  His October 1968 examination report shows a 
normal clinical evaluation of the upper extremities.  

In November 1996, the RO granted service connection for 
shrapnel wound, left arm, and assigned a 0 percent 
evaluation.  

An August 2001 private medical record from Northwest Family 
Physicians contains the veteran's report of upper left arm 
problems and reflects his concern of arthritis.  He reported 
taking shrapnel in the left shoulder in service.  Findings 
revealed no tenderness to palpation and full range of motion 
of the left shoulder.  The veteran was diagnosed as having 
bursitis left shoulder (deltoid/subacromial).

In May 2002, the veteran filed a claim for an increased 
rating for his left arm disability.  

VA evaluated the veteran for his left arm scar in October 
2002.  The examiner described the scar as measuring one and a 
half centimeter over the left acromion.  The width was 5 
millimeters.  Additional findings included mild discomfort 
with palpation, minimal to mild tissue adherence, rough to 
palpation, and no ulceration or breakdown.  Elevation or 
depression of scar revealed palpable only, elevation; and 
underlying tissue loss was none to minimal palpable.  There 
was slight keloid formation and slight hyperpigmentation.  
There was no disfigurement and no limitation of motion.  The 
veteran was diagnosed as having scar formation of left distal 
humerus secondary to trauma.  

The veteran also underwent a VA orthopedic examination in 
October 2002.  The veteran complained of intermittent pain in 
the left arm over the years, primarily with weather changes 
or lifting.  He said that in 1995 the pain increased in 
intensity and frequency and started affecting his left 
shoulder.  X-rays revealed a metallic density of less than 
1.0 cm in the proximal lateral aspect of the left humerus, 
and degenerative changes in the left acromioclavicular joint.  
The veteran was diagnosed as having small metallic foreign 
body as described, degenerative change of the left 
acromioclavicular joint, and otherwise normal left shoulder.  

During a hearing before a Decision Review Officer in October 
2003, the veteran testified that the retained metallic 
foreign body in his arm bothers his arm and shoulder.  He 
explained that depending on the severity of pain, the pain 
works its way up his arm to his shoulder.

On file is a June 2004 VA examination report wherein the 
examiner relayed the veteran's report of a grenade explosion 
in service that caused shrapnel to strike his left arm.  The 
wound was reportedly treated with a bandage and the veteran 
was given a tetanus booster.  The veteran complained of a 
very low level of discomfort in the left arm without 
swelling, heat, redness or stiffness, instability, giving 
way, locking, or lack of endurance.  He also complained of 
flare-ups causing pain to a level 9 (out of 10) with 
radiation from the middle left arm into the left shoulder, 
and additional limitation of motion with pain.  The veteran 
reported that he was retired from his occupation as a U.S. 
Postal Worker.  Findings revealed a scar that 


measured 7 mm in circumference located on the dorsum of the 
left arm midway between the elbow and shoulder.  All other 
findings were unremarkable and showed normal range of motion 
of the shoulders and no painful joint motion.  X-rays 
revealed a small metallic foreign body which could be 
embedded in the cortex of the proximal humerus of the left 
shoulder.  The veteran was diagnosed as having retained 
metallic foreign body left humerus, without joint 
involvement, and asymptomatic scar secondary to shrapnel 
wound without limitation or disfigurement.  

In July 2004, the RO increased the evaluation for the 
veteran's service-connected left arm disability to 10 percent 
disabling, effective August 17, 1996.  This was based on x-
ray findings of retained metallic foreign body.

In December 2005, the veteran underwent a VA dermatological 
examination.  With respect to the shell fragment wound, the 
examiner noted a scar on the veteran's lateral upper arm at 
the distal end of the deltoid.  The scar measured .7 
centimeters in width by .5 centimeters in length.  There was 
no tenderness to palpation and no scar elevation.  There was 
also no edema, skin ulceration or scar breakdown, keloid 
formation, depression of scar, or adherence to underlying 
tissue.  There was normal texture of the scarred area and the 
scar had no indurations or inflexibility.  The scar was 
discolored with an area measuring .7cm x .5cm.  In addition, 
there was no underlying tissue loss, no limitation of motion, 
and no disfigurement of the head, face of neck.  The veteran 
was diagnosed as having superficial scar without residuals.  

Also in December 2005, the veteran underwent a VA muscle 
injury examination.  The veteran complained of a sore upper 
arm in the winter and with weather changes.  He said his 
whole arm was affected including his shoulder.  The examiner 
indicated that he had reviewed the veteran's claims file in 
conjunction with the examination.  He reported that there was 
no history of trauma to the muscles and no through and 
through injury.  There was also no loss of deep fascia or 
muscle substance, including atrophy, and no intermuscular 
scarring.  There was further no evidence of residual nerve, 
tendon, or bone damage.  Muscle function was normal in terms 
of comfort, endurance and strength sufficient to perform 
activities of daily living.  With respect to the scar, it 
measured .7 by .5 centimeters and was not painful or 
adherent.  There were no separate entry and exit wounds.  X-
rays revealed two small metallic foreign bodies in the mid 
portion of the arm.  One was thought to be embedded in the 
cortex of the mid shaft of the humerus.  There was minimal 
degenerative change at the acromioclavicular joint.  The 
veteran was diagnosed as having shrapnel fragment wound 
healed with superficial scar; no muscle injury; and metallic 
foreign bodies without effect to range of motion or function 
and without residuals.  The examiner stated that symptoms 
described by the veteran were secondary to a nonservice-
connected shoulder condition and malingering.  He noted no 
significant effects of the shrapnel fragment wound injury on 
the veteran's occupation or daily activities.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, when an increased rating is at issue, 
the current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

1.  Muscle Injury

It should be noted at the outset that the veteran's service-
connected shrapnel fragment wound with retained metallic 
body, left arm, does not include left shoulder arthritis.  
The RO specifically denied service connection for this 
disability in a February 2003 rating decision.  Thus, to the 
extent that symptoms of this disability can be separated from 
his service-connected shrapnel fragment wound, such symptoms 
will not be considered in this evaluation.  Cf. Mittleider v. 
West, 11 Vet. App. 181 (1998).  

Muscle injuries evaluated under the applicable diagnostic 
codes are classified as slight, moderate, moderately severe 
or severe.  38 C.F.R. § 4.56, Diagnostic Codes 5301 through 
5323.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

A moderate muscle disability contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There is a service 
department record or other evidence of in-service treatment 
for the wound and record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of that section, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings include entrance and (if present) exit 
scars, small or linear, indicating short track or missile 
through muscle tissue and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

A moderately severe muscle disability from a missile wound 
contemplates a through-and-through or deep penetrating wound 
by a small high velocity missile or 


a large low velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  The service department records or other evidence 
shows hospitalization for a prolonged period for treatment of 
the wound. The record shows consistent complaint of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c), and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  There are indications on palpation of the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side. Tests of 
strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

A severe muscle injury contemplates a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaint should show service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  There is a record of consistent 
complaint of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), worse that 
those shown for moderately severe muscle injuries, and if 
present, evidence of inability to keep up with work 
requirements.  The regulation also specifies objective 
findings and other findings as signs of severe muscle 
disability. 38 C.F.R. § 4.56(d).

Objective findings may include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  Also, x-rays may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile; there 
may be adhesion of a scar to one of the involved bones, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone 


is normally protected by muscle; there may be diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy, to 
include atrophy of muscle groups not in the track of 
missiles; adaptive contraction of an opposing group of 
muscles; and/or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  

The veteran is presently evaluated at 10 percent under the 
criteria for rating muscle injuries.  Specifically, he is 
assessed as having a moderate muscle disability to Muscle 
Group IV of the left extremity due to x-ray evidence of a 
retained small metallic foreign body in the proximal lateral 
aspect of the left humerus.  See 38 C.F.R. §§ 3.56, 4.73, 
Diagnostic Code 5304.  

As the evidence in this case shows, the veteran does not meet 
the criteria for the next higher rating, to 20 percent, for a 
moderately severe muscle injury to Muscle Group IV.  
Diagnostic Code 5304.  In this regard, the evidence does not 
show a through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection or slough of soft parts, and 
intramuscular scarring.  Instead, the evidence shows a deep 
penetrating wound by shrapnel fragment that was treated with 
a bandage.  Moreover, the December 2005 VA examiner noted no 
history of debridement, muscle trauma, infection or through 
and through injury.  In addition, specific findings on 
examination included no intramuscular scarring and no loss of 
deep fascia or muscle substance, to include atrophy.  There 
were also no separate entry or exit wounds.  Furthermore, the 
veteran was not hospitalized for this disability and the 
evidence does not reflect consistent complaints of the 
cardinal signs and symptoms of a muscle disability.  See 
38 C.F.R. § 4.56(c).  As far as the impact of this 


disability on the veteran's work, the examiner said that 
there were no significant effects.  He also noted that the 
veteran's muscle function was normal in terms of comfort, 
endurance, and strength sufficient to perform activities of 
daily living.  Based on the above, entitlement to a rating in 
excess of 10 percent due to muscle injury is not established.

2.  Shrapnel Wound Fragment Scar

The regulations for the evaluation of skin disabilities were 
revised, effective August 30, 2002.  When regulations are 
changed during the course of an appeal, the criteria that are 
to the advantage of the veteran should be applied.  
VAOPGCPREC 3-2000.  See also 38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  A 10 percent rating may also be assigned for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).

The revised criteria provide, if a scar on other than the 
head face or neck is superficial (not associated with soft 
tissue damage) and does not cause limited motion, a maximum 
10 percent rating is assigned if affecting an area or areas 
of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2006). 

A superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar will be assigned a 
maximum 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2006).  A superficial scar which is painful on 
examination is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  

Scars may continue to also be rated based on any limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2006).

Based on the medical evidence of record, the Board has 
determined that a compensable rating is not warranted for the 
veteran's left arm scar under Diagnostic Codes 7802 to 7805 
under either the old or new criteria.  The December 2005 VA 
skin examiner diagnosed the veteran as having a superficial 
scar with no residuals.  Findings included no tenderness and 
no limitation of motion.  Similar findings were made by a 
June 2004 VA examiner who diagnosed the veteran as having an 
asymptomatic scar without limitation or disfigurement.  The 
December 2005 VA skin examiner found the scar to be 
nontender, and the December 2005 VA muscle injury examiner 
found it to be not painful.  Moreover, the scar measures just 
.7cm x .5 cm in length and width.  

Based on the findings above, the Board finds that a separate, 
compensable rating is not warranted for the veteran's left 
arm scar.  See Esteban, supra. 

Furthermore, the Board finds that the veteran's shrapnel 
fragment wound of the left arm is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that this condition has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it resulted in marked interference 
with employment.  In fact, the June 2004 VA examination 
report notes that the veteran is a retired U.S. postal 
worker.  

In sum, the Board concludes that the preponderance of the 
evidence is against an increased evaluation in excess of 10 
percent for the veteran's shrapnel fragment wound with 
retained foreign body, left arm.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).  As such, the benefit-of-
the-doubt doctrine does not apply and the claim must be 
denied.  Id.




ORDER

Service connection for a skin disability, to include as 
secondary to PTSD, is denied.

An evaluation in excess of 10 percent for shrapnel fragment 
wound, left arm, with retained metallic body is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


